        Case 2:18-cr-00356-APG-DJA Document 124 Filed 11/02/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Albert Raul Franco

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00356-APG-DJA
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                           COMPASSIONATE RELEASE
            v.
                                                                MOTION SUPPLEMENT
13
     ALBERT RAUL FRANCO,                                            DEADLINES
14                                                                  (First Request)
                   Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Simon F. Kung, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Albert Raul Franco,
20   that the deadline to supplement Defendant’s Motion for Compassionate Release be extended to
21   November 16, 2020 and that the deadline for the government’s response be extended to
22   December 2, 2020 .
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel needs additional time to discuss the matter with the client and
25   collect necessary information to supplement client’s pro se Motion.
26
        Case 2:18-cr-00356-APG-DJA Document 124 Filed 11/02/20 Page 2 of 3




 1          2.     In exchange for the stipulation for additional time, government counsel
 2   requested that the time within which to respond be similarly extended.
 3          3.     The defendant is in custody and agrees with the need for the continuance.
 4          4.     The parties agree to the continuance.
 5          This is the first request for a continuance of the Compassionate Release Motion
 6   Supplement deadlines.
 7          DATED this 2nd day of November, 2020.
 8
 9    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
10
11
      By /s/ Kathryn C. Newman                       By /s/ Simon F. Kung
12    KATHRYN C. NEWMAN                              SIMON F. KUNG
      Assistant Federal Public Defender              Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:18-cr-00356-APG-DJA Document 124 Filed 11/02/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00356-APG-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ALBERT RAUL FRANCO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the deadline to supplement Defendant’s Motion

11   for Compassionate Release be extended to November 16, 2020 and that the deadline for the

12   government’s response be extended to December 2, 2020 .

13          DATED this 2nd
                       ___ day of November, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
